Title: To Thomas Jefferson from Steuben, 16 December 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Richmond 16 Decr. 1780

I take the Liberty of laying before your Excellency, a few thoughts on the subject of raising and equiping the Troops required of this State: I should have done this before, but have been detained at Petersburg much longer than I expected, by the many Difficulties I met with in sending off a Detachment of 400 Men to re-inforce General Greene.
I was in hopes of receiving Returns from the southward, which would have enabled me to Ascertain the precise number of Men necessary to complete the quota of this State. The number required by Congress is for the Infantry 5448. Cavalry 844. Artillery 544. For Lee’s and Armand’s Legion’s 50. In all 6886. From this Number very little Deduction can be made.
The far greatest part of the Troops taken at Charles Town, were engaged for periods which will have expired before they are  exchang’d. No account can therefore be made but of those engaged for the War, and of those I am well assurd the number will be very small. With respect to the men engaged for short periods, and who are now in service, should they be reckon’d on as a part of the quota for the new establishment the Virginia Line will never be compleated. Part of those are engaged for 8 and part for 18 Months. Of those I have with great difficulty sent off about 400 including non Commissioned officers: the remainder are at Chesterfield; and by a return delivered me a few days ago, they do not amount to 600 Men. Part of the Time for which these men are engaged is already expired, and before the new establishment of the Army takes place, even the Eighteen Months men will have served one half of their Time. The Consequence that will result from reckoning on these men will be that frequent supplies of Men will be wanted to repair them as their Times expire and by being obliged to have such frequent recourse to drafting it will become much more difficult and disgusting than it is at present.
Your Excellency must have been long since convinced that the constant difficulty of men and consequently our being obliged to have such frequent recourse to drafting has been in a great measure oweing to the Errors and abuses in the Mode adopted. The most eligible means to remedy this and to keep the Regiments in the field compleate appears to me to be the following
That the Inhabitants of the State be divided into as many Classes as there are men required. The Classes being proportiond as equally as possible with respect to property, but each Class be obliged to furnish a Man for the War by a certain fixed period otherwise to be subjected to a Draft. The recruit so furnished to be considered as the representative of the Class, and in case of Death by sickness; or Desertion to be replaced by the Class in one Month after notice given in the same manner as before. With respect to those who may be killed in Action it would not be just that a particular Class, whose men may be killed should Suffer for the Bravery of their Troops. These must therefore be replaced by the Recruits who are voluntarily Inlisted by the officers left in the State for that purpose, or should these be insufficient by a General Draft from the whole.
I am confident that such a manner as this would prevent the abuses that now exist, we should no longer see children and Infirm Men put into the Field, nor men receiving enormous bounties and immediately deserting, countenanced, perhaps by the very Class that sent them. The Class by being obliged to continue their men  in the field, would certainly send such as were least likely to subject them to the inconvenience of sending others in their stead. Desertion would be discountenanced, and our Regiments would be kept compleat with Men on whose integrety the Country would depend.
Your &c. &c.
